DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 have been presented for examination based on the amendment filed on 7/9/21.
Claims 1-30 are remain rejected under 35 U.S.C. 101.
Claims 1-3, 6-10, 12-30 remain rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by US PGPUB No. 20190188477 by Mair et al.
Claim 11 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PGPUB No. 20190188477 by Mair et al., in view of US PGPUB No. 20200349351 by Brooks et al.
Claims 4-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mair et al., in view of by US PGPUB No. 20140278268 by Woolsey; Leslie G.
This action is made Final.
----- This page is left blank after this line -----



Response to Arguments
(Argument 1) Applicant has argued in Remarks Pg.13-15:

    PNG
    media_image1.png
    29
    661
    media_image1.png
    Greyscale

…

    PNG
    media_image2.png
    171
    638
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    683
    672
    media_image3.png
    Greyscale


(Response 1) The steps of accessing the floor plan are extra-solution activity and data gathering steps which are further complemented by mental process of designating (associate limitation) and updating (updating limitation) the areas in the floor plan (e.g. as Kitchen area) based on observed/gathered data (functional/technical requirements/specifications) of the data elements (e.g. objects in room/proper of room/objects and their locations). In view of Enfish, no specific data structure is claimed and no means is shown how the searching this specific data structure improves what aspect. See specification ¶[0155]-[0157], [0320]. It’s data structure … is configured to be searched”) the claim improves a technical field like Enfish. No rationale is presented or claimed what it improves and how it improves. Simply observing a floor plan, observing the data elements (room contents and boundaries), without any details of how the association steps determine the designating a room (lack of algorithm/steps etc and details of data it acts on, formatting of data to improve the use of algorithm to improve association, analysis, segmentation and indexing), becomes a mental process where a room with kitchen objects is determined by human mind as room named/indexed as Kitchen.
(Argument 2) Applicant has argued in Remarks Pg.16-19:


    PNG
    media_image4.png
    55
    691
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    181
    654
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    188
    652
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    358
    661
    media_image7.png
    Greyscale

…
(Response 2) MPEP 2106 states “Eligibility should not be evaluated based on whether the claimed invention has utility, because "[u]tility is not the test for patent-eligible subject matter.”. The key word above is “automatically”, whereas none of the limitation show the steps or algorithm show how this is achieved as evident from “associating” limitations, at least in independent claims. Neither claims shows how it indexed, format of the data it is indexed or the steps for searching the indexed data. Specification ¶[0748] states:
[0748] Embodiments may include enabling a user to define a maximum allowed modification variance in at least one of a quantity or a location of selected equipment symbols. When equipment locations or quantities are changed by an automated process, the system may determine or a user may provide a maximum allowable variance. For example, a maximum variance may include a maximum amount of change permitted when moving equipment. The maximum may be expressed as a measurement or in X, Y or Z coordinates. Additionally or alternatively, a maximum allowed modification variance in a quantity of the selected equipment symbols may be expressed as a maximum absolute or relative increase or decrease in the number of equipment symbol instances. A maximum may be received from a user or retrieved from memory (e.g., retrieving a default value). The maximum may serve as a limit when performing the automated process associated with updating or optimizing equipment placement in a floor plan.

The cited paragraphs does not show any specific data format, or use of that format by applying any specific steps/function/formula/algorithm for indexing/ searching related specific data format, so that the alleged bulk action can be applied as alleged. The specification simply states that it is an automated process to move select equipment. There is no disclosure here how the equipment are associated/searched and filtered for action based on any specific data format they are stored in. This is as general a description as one can get of a mental process of identifying and moving a representation using human /mental observation. 
E.g. on a (paper/or computer assisted) floor plan identify all tables and move them left at most by 1 inch to scale. The job of identifying they are tables, storing the association in human mind that these representations are table and accounting for where specific instances of table are so only they can be moved 1 inch on paper floor plan are all the steps performed in human mind/mental steps but for conventional use of pen/paper/computer. No algorithm/data structure is claimed or shown in specification to show steps for identifying/associating /searching/updating. 
The intended uses such as argued with specification ¶[0003] are intended goals, not claimed limitations on how the utility becomes a practical application (by showing how the improvement is made in achieving the intended goals).
[0003] During the architectural planning process, it may be beneficial to apply actions in bulk, for example, to a group of rooms sharing similar architectural features or room functions. In many cases, identifying similar rooms on a floor plan may be challenging, especially when analyzing large numbers of rooms in many floor plans. For example, many floor plans may not list room names, which may indicate a room's function. In other instances, the room names identified on the floor plan may not be structured, which may prevent bulk actions from being performed. In other instances, the names of large numbers of identified architectural features, furniture and equipment may not be structured. Further, information embedded in floor plans may be difficult to efficiently search or act upon. For example, a search for "offices" in floor plans may require inefficient loading of large files that contain information not relevant to a search, such as image data. Further, applying bulk actions to groups having shared characteristics may be difficult or impossible when working with floor plans directly.


(Argument 3) Applicant has argued in Remarks Pg.:

    PNG
    media_image8.png
    171
    665
    media_image8.png
    Greyscale

…

    PNG
    media_image9.png
    220
    647
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    372
    698
    media_image10.png
    Greyscale
 

(Response 3) MPEP 2106.05(a) states “In computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool…. specification’s discussion of the prior art and how the invention improved the way the computer stores and retrieves data in memory in combination with the specific data structure recited in the claims that demonstrated eligibility.” Contrary to allegation the claim does not disclose any specific data structure, how memory stores it, retrieves it to show improvement. What a data structure comprises i.e. “data” (even that is vaguely defined as index which includes relationship between data element, functional requirement, and technical specification—which is a laundry list almost anything as evident from specification when searched for “functional requirement” and “technical specification”) does not show the “structure” of the “data structure”, let alone discussion of the prior art and how the invention improved the way the computer stores and retrieves data in memory in combination with the specific data structure recited in the claims that demonstrated eligibility. Specification does not show a single example of “data having a specific data structure, as contributing significantly more as a new way to search the disclosed data structure and to perform operations based on said data structure, falls apart in absence of a specific data structure. Additionally, no steps/algorithm is shown how such a data structure is searched and then stored to perform operations only on those selected data structure. 
(Argument 4) Applicant has argued in Remarks Pg.21-24:

    PNG
    media_image11.png
    22
    688
    media_image11.png
    Greyscale


(Response 4) Examiner has not stated that “associate” and “updating” steps as additional elements to be analyzed under Steps 2A prong 2 and Steps 2B of analysis, and are not consequently analyzed as well-known, routine and conventional, as alleged. These steps are considered to be mental steps (Under step 2A prong 1) requiring data gathering/observation/evaluation and forming an opinion (with a post-solution activity – updating step based on gathered data relating to functional requirements and technical specification), but for the use of pencil/paper/generic computer acting on generic representation. Therefore the arguments above not based on merit of rejection.
(Argument 5) Applicant has argued in Remarks Pg.24:

    PNG
    media_image12.png
    34
    553
    media_image12.png
    Greyscale


(Response 5) The dependent claims inherit their deficiency from the parent claim and specific rejection for specific elements, mutatis mundus, is made where 
(Argument 6) Applicant has argued in Remarks Pg.24-26:

    PNG
    media_image13.png
    181
    729
    media_image13.png
    Greyscale

…

(Response 6) Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant has merely stated that Mair is silent regarding the amended limitations without any rationale, reason or evidence. Please see updated mapping for the amended limitation in the rejection below. 
No new arguments are made for the dependent claims rejected under this statute or under 35 USC 103. Applicant’s arguments are considered and not found to be persuasive.
----- This page is left blank after this line -----

 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-30 are newly rejected under 35 U.S.C. 101 because the claimed invention is directed to mental process without any additional elements that provide a practical application or amount to significantly more than the abstract idea.
Claims 1, 29, 30:
Step 1: the claims are drawn to a system/method/medium respectively, falling under one of the four statutory categories of invention.
Step 2A, Prong 1: Taking claim 1 as representative, the limitations: 
…at least one processor configured to:
… 
using the architectural feature data, perform a semantic enrichment process on the plurality of rooms in order to determine semantic designations for the plurality of rooms; 
associate, on the floor plan, the semantic designations with the plurality of rooms; 
associate, in an index, the semantic designations with the plurality of rooms, wherein the index includes a data structure configured to define relationships between data elements si configured to be searched, and includes a functional requirement and a technical specification associated with the plurality of rooms; and
update the floor plan by using the index to enable an action to be applied apply an action to a group of rooms sharing a common semantic designation, the action including an operation modifying the floor plan based on at least one of the functional requirement or technical specification.

Under its broadest reasonable interpretation, these covers a mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind or with the aid of pencil and paper but for the recitation of generic computer components. Specifically the process is directed to naming the rooms in a floorplan with an identifier (e.g. kitchen, bedroom etc), associated the designation with a room and The step of updating is mental process of forming an opinion based on technical specification/functional requirement and updating the data (pencil/paper drawing) with the formed opinion/judgement.
Step 2A, Prong 2: In accordance with this step, the judicial exception is not integrated into a practical application.  In particular, the claim(s) recites the additional elements of a processor for the system claim, and a non-transitory computer readable medium at a high-level of generality (i.e. a generic processor performing generic functions of computing and executing information such that it amounts to no more than mere instructions to apply the exception using a generic computer component).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f).
In addition, claim 1 as representative, the added steps of:
access a floor plan demarcating a plurality of rooms; 
access architectural feature data associated with the plurality of rooms;

amounts to extra-solution activity of gathering data for use in the claimed system/ process/ medium.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.
Step 2B: In accordance with Step 2B of the 2019 PEG analysis, the claim only recites the additional elements of a processor which is recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application or provide significantly more than the abstract idea because it does not impose any meaningful limits on practicing the abstract idea (See MPEP 2106.05(f). Also accessing the floor plan and architectural feature data is extra-solution activity (MPEP 2106.05(g)). Further, In addition, the recitation of "floor plans", "equipment", "structural elements", "walls", "rooms", amount to generally linking the use of the judicial exception to a particular environment of field of use which does not integrate the judicial exception into a practical application or provide significantly more than the abstract idea(See MPEP 2106.05(h)).  
Claims 2-28:
Step 1: the claims are drawn to a system, falling under one of the four statutory categories of invention.
Step 2A, Prong 1: The limitations: 
2. (Original) The structural design system of claim 1, wherein the at least one processor is further configured to identify contours of the plurality of rooms.
3. (Original) The structural design system of claim 1, wherein the semantic designations are associated with respective room functions.
4. (Original) The structural design system of claim 1, wherein the semantic designations are based on international standards.
5. (Original) The structural design system of claim 1, wherein the semantic designations are based on user definable standards.
6. (Original) The structural design system of claim 1, wherein the semantic enrichment process is performed before the index is generated.
7. (Original) The structural design system of claim 1, wherein the semantic enrichment process is performed after the index is generated.
8. (Original) The structural design system of claim 1, wherein the at least one processor is further configured to associate room names with the plurality of rooms in the index.
9. (Original) The structural design system of claim 1, wherein the index includes the determined semantic designation and existing room names of at least one of the plurality of rooms.

11. (Currently Amended) The structural design system of claim 1, wherein the index is further configured to be filtered. 
12. (Original) The structural design system of claim 1, wherein the architectural feature data includes at least one of geometric data or furniture.
13. (Original) The structural design system of claim 1, wherein the semantic enrichment process includes considering an existing room name.
14. (Original) The structural design system of claim 1, wherein the semantic enrichment process includes determining a semantic designation where one was absent.
15. (Original) The structural design system of claim 1, wherein the semantic enrichment process includes overriding an existing semantic designation.
16. (Original) The structural design system of claim 1, wherein the semantic enrichment process includes considering semantic designations of architectural features.
17. (Original) The structural design system of claim 1, wherein the semantic enrichment process includes analysis of at least one of geometric features, architectural features, or existing room names.
18. (Original) The structural design system of claim 1, wherein the at least one processor is further configured to determine semantic designations for at least one of furniture, equipment, or architectural features and to associate the designations with their respective rooms in the index.
19. (Original) The structural design system of claim 1, wherein the at least one processor is further configured to identify at least one of rooms, walls, or doors using machine learning methods.
20. (Original) The structural design system of claim 1, wherein the at least one processor is further configured to: access a list of equipment in the plurality of rooms; associate, in the index, equipment from the list of the equipment with respective ones of the plurality of rooms in the index; and use the index to enable the action to be performed on rooms sharing common equipment.
21. (Original) The structural design system of claim 1, wherein the index contains a confidence rating for the semantic designations.
22. (Original) The structural design system of claim 1, wherein the at least one processor is configured to enable a user to select a plurality of rooms from the index and associate functional requirements with the selected rooms.
23. (Original) The structural design system of claim 1, wherein the at least one processor is further configured to access functional requirements associated with the plurality of rooms, perform a generative analysis process in conjunction with technical specifications of equipment associated with the functional requirements, and output a solution that least partially conforms to the functional requirement.
24. (Original) The structural design system of claim 1, wherein the action includes an application of a rule.
25. (Original) The structural design system of claim 1, wherein the action includes adding equipment to the group of rooms.
26. (Original) The structural design system of claim 1, wherein the action includes associating a technical specification with the group of rooms.
27. (Original) The structural design system of claim 1, wherein the at least one processor is further configured to output the index.
28. (Original) The structural design system of claim 1, wherein the system is implemented on a cloud based system.

Under its broadest reasonable interpretation, these covers a mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Specifically the system/process 
Step 2A Prong 2: Under step 2A prong 2 these steps do not disclose any additional elements and further do not integrate the abstract idea into a practical application. They inherit the same rationale as claim 1 above and are rejected likewise.
Step 2B: In accordance with Step 2B of the 2019 PEG analysis, the claim only recites the additional elements of a processor which is recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application or provide significantly more than the abstract idea because it does not impose any meaningful limits on practicing the abstract idea (See MPEP 2106.05(f). Also accessing the floor plan and architectural feature data is extra-solution activity (MPEP 2106.05(g)). Further, In addition, the recitation of "floor plans", "equipment", "structural elements", "walls", "rooms", amount to generally linking the use of the judicial exception to a particular environment of field of use which does not integrate the judicial exception into a practical application or provide significantly more than the abstract idea(See MPEP 2106.05(h)).  
----- This page is left blank after this line -----

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 6-10, 12-30 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by US PGPUB No. 20190188477 by Mair et al.
Regarding Claims 1, 29 and 30 (Updated 8/9/2021)
Mair teaches a structural design system, method, a non-transitory computer readable medium (Mair: [0086]-[0093]) comprising instructions that, when executed by at least one processor, cause the at least one processor to execute operations enabling for analysis, segmentation, and indexing of architectural renderings (Mair: [0008], Fig.1 & 4 showing the flow/flowchart), the system comprising: at least one processor configured to: access a floor plan demarcating a plurality of rooms (Mair: [0006] [0021] as (3D) mapping of the property, image data and lidar data, where 115 shows demarcated rooms); access architectural feature data1 associated with the plurality of rooms (Mair: [0026]-[0029] architectural feature data as objects identified via object mapping 125 within the property with label, location and other details of the objects, e.g. table and 3 stools, free space, walls etc); using the architectural feature data, perform a semantic enrichment process on the plurality of rooms (Mair: [0030] architectural feature data as labelled particular objects used by sematic mapping engine 130 as in [0032], Also in [0061][0062] related objects being placed in the same sematic zone) in order to determine semantic designations for the plurality of rooms (Mair: [0031] – plurality of rooms as sematic zones of the property “[0031]…For example, semantic zones may include regions of a property identified as a kitchen, living room, closet, bedroom, bathroom, garage, shed, hallway, workshop, pantry, foyer, dining room, laundry room, or any other type of zone that is dedicated to a particular primary purpose.” ); associate, on the floor plan, the semantic designations with the plurality of rooms (Mair: [0033] each of the rooms/semantic zones identified in the 3D representation of property as cubes of interest; Also see [0067] as floor plan); associate, in an index2, the semantic designations with the plurality of rooms (Mair: [0033] index as labeling of the sematic zone as kitchen, living room etc and having details like dimensions, coordinates, boundaries, or other information indicating the location of the semantic zone within the property [0062]-[0064]) wherein the index includes a data structure  (Mair: [0006] [0021] data mapping between the sematic mapping and objects as index; [0032][0072][0097])  configured to define relationships between data elements and is configured to be searched (Mair: [0015][0036] showing searching for the data element e.g. cup in the index related to the sematic designation of zone e.g. in a kitchen, so the cup is searched in kitchen;  
[0015] As an example, using the context of the semantic zones within a home, an autonomous robot that is instructed "bring my cup from the kitchen" can recognize which area of the property to search for a cup (i.e., the kitchen), rather than searching for a cup in other spaces of the home. In another example, the context of a semantic zone can improve the ability of an autonomous robot to interpret user speech and to respond to user speech. For example, an autonomous robot may perform different actions in response to the command "move the flower" if the robot is located in a living room than if they are located in a kitchen, i.e., where the robot may interpret the phrase to include the word "flower" when located in a semantic zone identified as a living room, but to include the word "flour" when located in semantic zone identified as a kitchen. In a third example, an object mapping of the property that labels portions of the property as corresponding to particular objects can be updated or improved using the semantic mapping. For example, an object that was previously labelled as a dishwasher may be re-labelled as a television based on the semantic mapping indicating that the object is located in a bedroom semantic zone of the property.

[0036] In some implementations, an autonomous robot may use the semantic mapping 135 to assist in performing object location within the property. For instance, in response to the command "bring my cup from the kitchen," an autonomous robot using the semantic mapping 135 of the property would know to look for objects that resemble cups in the semantic zone of the property that is labelled as a kitchen, rather than in the semantic zones of the property labelled as a closet or a living room. Thus, use of the semantic mapping 135 can enable the autonomous robot to more quickly locate the object, by avoiding a search in areas of the property that are not included in the semantic zone labeled as a kitchen, and can also increase the accuracy of the autonomous robot's actions, by locating only cups within the semantic zone of the property identified as a kitchen, instead of potentially retrieving a cup from a different semantic zone of the property.

[0038] Knowledge of semantic zones within properties may provide other advantages to autonomous robots. For example, an autonomous robot may be configured not to enter semantic zones within a property that are identified as bedrooms during certain times of the day, to avoid the possibility of the autonomous robot disturbing someone who is sleeping in the bedroom during those times. Similarly, the autonomous robot may enter a "silent" mode while located in a semantic zone labelled as a bedroom, to avoid emitting sounds that could disturb people sleeping in the bedroom.

Also see [0032]-[0034] showing relationship between the data objects belonging to same semantic index
[0032] To identify the semantic zones of the property, the semantic mapping neural network processes the object mapping 125 to identify groups of likely related objects within the property. For example, the semantic mapping neural network may process the object mapping 125 of the property and determine that the objects identified as a stove, counter, and three stools are likely related. The semantic mapping neural network may also determine that objects identified as a television, table, sofa, and plant likely form a group of related objects. Lastly, the semantic mapping neural network may determine that a shelf identified in the object mapping 125 of the property is not associated with any other objects within the property. In addition to identifying groups of objects, the semantic mapping neural network may also consider barriers, such as walls, within the property. Thus, the semantic mapping neural network may determine 
…
[0034] Each of the three identified semantic zones may be labeled as a particular semantic zone type, based on the set of related objects included in each semantic zone. For example, the first semantic zone including a stove and counter may be identified as having a kitchen semantic zone type, since those objects are typically found in kitchens, while the third semantic zone including the television and sofa may be identified as having a living room semantic zone type, as those objects are commonly found in living rooms. The semantic zone mapping engine 130 may also assign locations to each of the semantic zones. For example, each semantic zone may be associated with information that specifies its dimensions, coordinates, boundaries, or other information indicating the location of the semantic zone within the property.

) and includes a functional requirement3  (Mair : [0034] “…For example, each semantic zone may be associated with information that specifies its dimensions, coordinates, boundaries, or other information indicating the location of the semantic zone within the property…”; [0079] – functional requirements submitted by user) and a technical specification4 associated with plurality of rooms  (Mair : [0027]: “…Having identified the objects depicted by the data, the object mapping engine 120 can utilize the location and orientation from which the images and LIDAR measurements were taken to determine the location of the identified objects within the property….” [0028] “….The object mapping engine 120 may process the image, for instance, at an object recognition engine. Based on processing the image, the object mapping engine 120 may determine that the image depicts a table and three stools. Using the location and orientation associated with the image obtained by the autonomous robot, the object mapping engine 120 can identify objects in the mapping 115 of the property that likely correspond to the table and three stools identified in the image obtained from the autonomous robot….”) ; and update the floor plan by using the index (Mair: [0038] updating the floor plan/property with room designation index of “bedroom(s)”) to apply an action to a group of rooms sharing a common semantic designation (Mair: [0038] action of “do not enter” applied to all rooms index as bedroom), the action including an operation modifying the floor plan based on at least one of the functional requirement or the technical specification (Mair: [0032]-[0034] as cited above also, shows the based on technical specification (based on mapping on objects, their location, and their grouping(s)) the zones (rooms) in the floor plan are updated/modified with an index (e.g. designating zone/room as Kitchen or living room based on location/type (technical specification) of objects found in the zone/room: 
[0034] Each of the three identified semantic zones may be labeled as a particular semantic zone type, based on the set of related objects included in each semantic zone. For example, the first semantic zone including a stove and counter may be identified as having a kitchen semantic zone type, since those objects are typically found in kitchens, while the third semantic zone including the television and sofa may be identified as having a living room semantic zone type, as those objects are commonly found in living rooms. The semantic …

Also see [0035]-[0036] where the mapping of this semantic designation is outputted (hence updated/modified for use in practical application) to a robot for performing a task, designating the floor plan of a room as “Kitchen” to perform a task in “Kitchen”).

Regarding Claim 2
Mair teaches wherein the at least one processor is further configured to identify contours of the plurality of rooms (Mair: [0068][0034][0047][0053][0059] contour as bounds/boundaries of room/zones/surfaces).
Regarding Claim 3
Mair teaches wherein the semantic designations are associated with respective room functions (Mair “[0031]…For example, semantic zones may include regions of a property identified as a kitchen, living room, closet, bedroom, bathroom, garage, shed, hallway, workshop, pantry, foyer, dining room, laundry room, or any other type of zone that is dedicated to a particular primary purpose.” Also see [0050]).
Regarding Claim 6
Mair teaches wherein the semantic enrichment process is performed before the index is generated (Mair: [0072] “…The synthetic mapping pairs …may be otherwise artificially generated, i.e., generated by a computer during the training process.” --- e.g. labeling may be performed after the ).
Regarding Claim 7
Mair teaches wherein the semantic enrichment process is performed after the index is generated (Mair: [0072] “…The synthetic mapping pairs may be predetermined, i.e., generated before training of the semantic zone mapping engine 330…” The pair relating to index are generated relate to a zone ahead of time which then identified using the sematic zone mapping engine; Also see [0062]-[0064]).
Regarding Claim 8
Mair teaches wherein the at least one processor is further configured to associate room names with the plurality of rooms in the index (Mair: [0038] multiple sematic zones identified as bedrooms).
Regarding Claim 9
Mair teaches wherein the index includes the determined semantic designation and existing room names of at least one of the plurality of rooms (Mair: [0038] s, also see [0031]).
Regarding Claim 10
Mair teaches wherein the at least one processor is further configured to associate rooms with their associated architectural features in the index (Mair: [0033][0034] showing associate rooms ([0034]) with associated architectural features (like television table, sofa, etc ([0033]) in the index ([0034]) as in living room. Also see how the architectural features themselves can be used to identify the sematic zone/index they belong to [0071]).
Regarding Claim 12
Mair teaches wherein the architectural feature data includes at least one of geometric data or furniture (Mair: [0032] architectural feature data as sofa and associated geometric data [0050]).
Regarding Claim 13
Mair teaches wherein the semantic enrichment process includes considering an existing room name (Mair: [0063], or [0038] where there can be multiple bedrooms).
Regarding Claim 14
Mair teaches wherein the semantic enrichment process includes determining a semantic designation where one was absent (Mair: [0064] assigning kitchen as semantic designation where it was absent before).
Regarding Claim 15
Mair teaches wherein the semantic enrichment process includes overriding an existing semantic designation (Mair: [0064] assigning kitchen as semantic designation by overriding dining room designation).
Regarding Claim 16
Mair teaches wherein the semantic enrichment process includes considering semantic designations of architectural features (Mair: [0061] shows semantic designation on the related objects leads then to be assigned to same zone there enriching the process).
Regarding Claim 17
Mair teaches wherein the semantic enrichment process includes analysis of at least one of geometric features, architectural features, or existing room names (Mair: [0050]-[0051] shows object recognition process based on geometry, position, and room).
Regarding Claim 18
Mair teaches wherein the at least one processor is further configured to determine semantic designations for at least one of furniture, equipment, or architectural features and to associate the designations with their respective rooms in the index (Mair: [0015] “…an object that was previously labelled as a dishwasher may be re-labelled as a television based on the semantic mapping indicating that the object is located in a bedroom semantic zone of the property.”).
Regarding Claim 19
Mair teaches wherein the at least one processor is further configured to identify at least one of rooms, walls, or doors using machine learning methods (Mair: [0032]).
Regarding Claim 20
Mair teaches wherein the at least one processor is further configured to: access a list of equipment in the plurality of rooms (Mair: [0033] list of objects in cube of interest (which can be rooms)); associate, in the index, equipment from the list of the equipment with respective ones of the plurality of rooms in the index (Mair: [0034] associate list of objects/equipment in cube of interest (which can be rooms) to specific room indexes --- as kitchen or living room); and use the index to enable the action to be performed on rooms sharing common equipment (Mair: [0038] action to be performed in rooms sharing coming equipment --- as bedrooms which are not be disturbed).
Regarding Claim 21
Mair teaches wherein the index contains a confidence rating for the semantic designations (Mair: [0060]).
Regarding Claim 22
Mair teaches wherein the at least one processor is configured to enable a user to select a plurality of rooms from the index and associate functional requirements with the selected rooms (Mair: [0038] bedrooms are multiple room 
Regarding Claim 23
Mair teaches wherein the at least one processor is further configured to access functional requirements associated with the plurality of rooms, perform a generative analysis process in conjunction with technical specifications of equipment associated with the functional requirements, and output a solution that least partially conforms to the functional requirement (Mair: [0063] “… In some implementations, each object may be associated with one or more scores indicating a likelihood of each object being located in each semantic zone type. For example, a television may have a score indicating a high likelihood of being in a living room, and another score indicating a low likelihood of being in a garage. Based on the scores for the objects in a particular group, the particular group may be identified as having a particular semantic zone type…”). Also [0062] gives example of shelf (equipment) which is after analysis assigned its own group/room. Also system shows generative analysis where it updates the solution E as shown in Fig.2 & [0070].
Regarding Claim 24
Mair teaches wherein the action includes an application of a rule (Mair: [0062] 2 sofa in different room example based on rule that walls separate a room, [0064] – no two dining rooms rule.).

Regarding Claim 25
Mair teaches wherein the action includes adding equipment to the group of rooms (Mair: [0063] possibility of television being added to living room & garage).
Regarding Claim 26
Mair teaches wherein the action includes associating a technical specification with the group of rooms (Mair: [0034] “…The semantic zone mapping engine 130 may also assign locations to each of the semantic zones. For example, each semantic zone may be associated with information that specifies its dimensions, coordinates, boundaries, or other information indicating the location of the semantic zone within the property.”). 
Regarding Claim 27
Mair teaches wherein the at least one processor is further configured to output the index (Mair: [0064] here kitchen is outputted by the sematic zone mapping engine 230, in view of [0034] and [0090] showing use of a processor).
Regarding Claim 28
Mair teaches wherein the system is implemented on a cloud based system (Mair: [0022] point cloud based system to create the property map 115; Alternate: system is implement on a network [0093]-[0094]).
----- This page is left blank after this line -----
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PGPUB No. 20190188477 by Mair et al., in view of US PGPUB No. 20200349351 by Brooks et al.
Regarding Claim 11 
Teachings of Mair are shown in the parent claim 1. Mair teaches searching (Mair: [0038][0015][0036]) in various forms involving searching for specific indexes (e.g. bedroom) and searching in specific indexes for objects (e.g. cup in the kitchen).
Mair does not explicitly teach the structural design system of claim 1, wherein at least one of the index is further configured to be filtered.
Brooks teaches wherein the index is further configured to be filtered (Brooks: [0015] “….  [0015] FIG. 1H shows a further image 108(6) where all non-structural items have been removed. In this example, items or objects can be filtered by semantic label. For instance, a subset of words can be established that is associated with structural elements, such as floor, wall, and/or ceiling, among others…”, Also see Fig.5 flowchart).
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Brooks to Mair to filter the objects based on sematic labels for selective display. The motivation to combine would have been that performs sematic zone and object mapping, to designate objects and zones, however does not provide control specific to perform further user initiated operations like filtering on a graphical user interface, a deficiency Brooks cures (Brooks: [0015][0042][0063]). Further motivation to combine would be that Brooks and Mair are analogous art in the field of sematic . 
Claims 4-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mair et al., in view of by US PGPUB No. 20140278268 by Woolsey; Leslie G.
Regarding Claim 4
Teachings of Mair are shown in the parent claim 1. Mair teaches creating the property model and labels but does not specify any specific standard.
Mair does not specifically teach the structural design system of claim 1, wherein the semantic designations are based on international standards.
Woolsey teaches wherein the semantic designations are based on international standards (Woolsey: [0003]-[0004]).
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Woolsey (circa 2014) to Mair (circa 2017) as both are directed creating a model of structure (Mair: Abstract mapping of a property; Woolsey: Abstract [0003]-[0004] BIM creation in standardized formats is well known even at the time of Woolsey) in 3D and sematic representation of the its parts and therefore analogous arts. Further motivation to combine would be ability to standardize the semantic labels and frequent updating of BIM/model of structure  as described in Woolsey to industry standards (Woolsey: [0005][0006]).
Regarding Claim 5
Woolsey teaches wherein the semantic designations are based on user definable standards (Woolsey: [0005] decisions made by specification writers). Motivation to combine would be same as cited in claim 4.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
----- This page is left blank after this line -----

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351.  The examiner can normally be reached on Mon-Thu, 9AM-7:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR RIVAS FERNANDEZ can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AKASH SAXENA
Primary Examiner
Art Unit 2128


/AKASH SAXENA/Primary Examiner, Art Unit 2128    
Monday, August 9, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “architectural feature data” in Specification [0756]
        2 “index” as in Specification [0770][0357]
        3 Specification ¶[0144] “Non-limiting examples of functional requirements may include values or parameters specifying…angle, dimensions…or any other variables, objectives or properties that may be present in a building, space, room, group of rooms, or floor plan…” Also see ¶ [0147].
        4 Specification ¶ [0152] Disclosed embodiments may further include generatively analyzing rooms to identify technical specifications and/or placement locations for equipment based on a functional requirement. For example, embodiments may include generatively analyzing the at least one first room in conjunction with a first functional requirement to identify a first technical specification and a first equipment placement location in order to at least partially conform to the first functional requirement.